Title: To Thomas Jefferson from Thomas Randall, 14 December 1802
From: Randall, Thomas
To: Jefferson, Thomas


          
            Sir,
            City of Washington 14th December 1802
          
          Persuaded, that in nomination to public employment, The President is inclined to prefer native citizens, who have formerly served their country in the civil and military departments; I solicit permission respectfully to observe, that during the revolutionary war, I served with the rank of Captain of Artillery, under the command of General Washington, with such reputation as induced him to give me an honorable certificate of approbation of my services; since which I have been honored by the Old Congress with their appointment to act as Vice Consul at Canton in China, which office, at that time, was unaccompanied with any emoluments, and my appointment expired with the dissolution of that form of administration: I have since lived in a private station, during which period, I have made several voyages to India and China, as Supercargo, and also as Commander of different India Ships, and have been happy in thereby adding to the revenues of my country, by having paid on my part to the amount of near two hundred thousand dollars import duties.—
          The last seven years of my life have been spent in france, from which country I returned last february with my family consisting of my wife and three children.—
          I now again, Sir, am induced to solicit public employment, by a wish to be useful to my country, as well as to enable me to rear with reputation an infant family of respectable republican connections.—I have friends that will give ample security for my faithfully fulfilling any employment of pecuniary trust to which I might be nominated, however, I should be happy to serve my country, either in the Naval or Civil departments, in such station, as it should please The President, considering the rank I have held in society, to nominate me for, either at home or abroad.—
          Doctor Eustis, an ancient friend, who will do me the honor to deliver this letter to The President, can inform him, of any other particulars, he may Wish to know respecting me.—
          Should I be deemed worthy to be honored by The Presidents notice, permit me to say, that to the respectful admiration I have of his high character, and the eminent station he so justly fills, will be added, the most grateful personal attachment to President Jefferson, through every eventful scene of life.—
          I have the honor to be Most respectfully The Presidents Most obedient and faithful servant
          
            Tho: Randall
          
          
            My residence is in the City of New York
          
        